



Exhibit 10.26C
JAZZ PHARMACEUTICALS


CASH BONUS PLAN
(IRELAND AND OTHER SPECIFIED AFFILIATES)


(Calendar Year 2018)






1.
Purpose of the Plan.



The Jazz Pharmaceuticals Cash Bonus Plan (Ireland and Other Specified
Affiliates) (Calendar Year 2018) (the “Plan”) is designed to provide meaningful
incentive, on an annual basis, for employees of Jazz Pharmaceuticals plc (the
“Company”) and employees of the Company’s Ireland and Other Specified Affiliates
for the Plan Year beginning 1 January 2018 and ending 31 December 2018.


2.
Eligibility.



In order to be eligible to participate in the Plan for a Plan Year, an employee
(a) must be an employee of the Company or an Ireland and Other Specified
Affiliate (each, including Ireland, a “Specified Affiliate”) whose Employment
Start Date is 31 October of the Plan Year or earlier, and (b) must not be
eligible to participate in a commercial (including sales) or other similar
incentive compensation plan. Additionally, with respect to Gentium S.r.l., Jazz
Pharmaceuticals Italy S.r.l. and any other Specified Affiliate in Italy (other
than Jazz Healthcare Italy S.r.l.), only employees who are classified as
“dirigenti” under Italian employment laws and are individually notified in a
separate writing of their eligibility are eligible to participate in the Plan.
Employees who are interns are not eligible to be Participants, to the extent
permissible under applicable local law.


In order to be eligible to receive a Bonus for a Plan Year, a Participant must
(i) continue to be an employee of the Company or a Specified Affiliate in good
standing, as determined at the discretion of the employer, from the date his/her
participation in the Plan commences for the Plan Year until the Bonus Payment
Date (as defined in Section 7) for the Plan Year, except as provided in Section
6, (ii) act in accordance with the Company’s Code of Conduct, compliance
policies and procedures, and those of the Participant’s employer, and applicable
laws and regulations during the Plan Year, and (iii) not be serving a notice
period as of the Bonus Payment Date for the Plan Year.


The Plan will automatically expire at the end of the indicated Plan Year, and no
new plan will be implemented unless the Company announces otherwise.


3.
Target Bonus.



The Target Bonus for Participants and the amount of Bonus actually paid to a
Participant in a Plan Year under the Plan may vary from year to year and between
positions, and among positions at the same level. No Participant has any
contractual or otherwise acquired rights to a Target Bonus pursuant to any
previous target bonus (whether set forth in a written plan or otherwise). The
Board or the Compensation Committee retains the sole discretion to determine the
Target Bonuses that apply to Participants, and such determination may include
(but is not required) consideration of a Participant’s position and/or
responsibility level. Participants in Italy who are classified as “dirigenti”
under Italian employment laws will be provided written notice specifying such
Participant’s Target Bonus and the below table does not apply to such
Participants. For other Participants, the following table provides


1.

--------------------------------------------------------------------------------





a general guideline as to the Target Bonuses which may typically be assigned to
various categories of employees:


Position
Target Bonus
(Percent of
Base Salary)
Chairman of the Board, Chief Executive Officer, President
100%
Executive Vice President
55%
Senior Vice President who is an Executive Committee Member or is a Section 16
Officer
45%
Senior Vice President who is not an Executive Committee Member or a Section 16
Officer
40%
Vice President
35%
Executive Director
30%
Senior Director
25%
Director
22%
Associate Director
20%
Senior Manager
18%
Manager
15%
Analyst
12%
Support
8%





As additional general guidelines, if a Participant moves to a position and/or
responsibility level with a higher Target Bonus during a Plan Year, the
Participant’s Target Bonus will be reset at such higher level for the entire
Plan Year; and if a Participant moves to a position and/or responsibility level
with a lower Target Bonus during a Plan Year, the Participant’s Target Bonus
will be reset at the lower level for the entire Plan Year, to the extent
permissible under applicable local law.


4.
Bonus Pool and Bonuses.



Following the end of a Plan Year, the Board or the Compensation Committee will
determine, in its sole discretion, the Bonus Pool for the Plan Year to be
allocated for the payment of Bonuses to Participants. The Bonus Pool will be
calculated by multiplying


(a)    the sum of the following amounts for each Participant:


(i)the Base Salary for such Participant, multiplied by


(ii)such Participant’s applicable Target Bonus, provided that in the case of any
Participant who is an executive officer of Jazz Pharmaceuticals plc, such
Participant’s Target Bonus will be determined by the Board or the Compensation
Committee;
with


(b) the percentage set by the Board or the Compensation Committee based upon its
determination of the Company’s success in achieving the objectives established
by the Board or the Compensation Committee for funding the Bonus Pool for the
Plan Year (the “Bonus Pool Objectives”).


The Bonus Pool Objectives are related to the achievement of the overall
corporate objectives established for the applicable Plan Year by the Board or
the Compensation Committee (the “Corporate Objectives”).


At the discretion of the Board or the Compensation Committee, the Bonus Pool
will be reduced by the amount of


2.

--------------------------------------------------------------------------------





bonuses that are required to be paid to any Participants under applicable
collective bargaining agreements, labor union arrangements, or the like, if any.


5.
Bonus.



Except as provided in Section 6, a Participant’s Bonus (on a gross basis) for a
Plan Year will be based upon the following criteria: (a) the Company’s success
in achieving the Corporate Objectives established for the Plan Year, (b) the
Participant’s success in achieving his/her individual objectives established for
the Plan Year (if applicable) and the Participant’s contribution to the
Company’s success in achieving the Corporate Objectives, in each case while
demonstrating Company values, and (c) the Participant’s compliance with Company
policies and those of Participant’s employer as evaluated at the discretion of
the employer. Applying these criteria, a participant may (or may not) be
entitled to any Bonus. In the event that a Participant is to receive a Bonus,
except as provided in Section 6, the amount of Bonus actually paid to each
Participant will be an amount equal to such Participant’s Base Salary multiplied
by the applicable Target Bonus (as may be adjusted up or down for each
Participant by the Board, the Compensation Committee or the Company’s
management, as appropriate, based on the criteria set forth above, and will be
reduced by the amount of any bonuses that are required to be paid to the
Participant under applicable collective bargaining agreements, labor union
arrangements, or the like). Each Participant’s Bonus for a Plan Year will be
approved by the Chief Executive Officer or his or her delegate, except that in
the case of any Participant who is an executive officer of Jazz Pharmaceuticals
plc, such Participant’s Bonus will be approved by the Board or the Compensation
Committee.


The total of all Bonuses paid under this Plan in any Plan Year may not exceed
the Bonus Pool for such Plan Year unless such excess amount is specifically
approved by the Board or the Compensation Committee. Except as provided in
Section 6, no amounts will be payable to any Participant hereunder until the
Bonus Pool and such Participant’s Bonus have been determined as described above.
Except as provided in Section 6, no Participant is entitled to any particular
bonus, or any bonus, unless approved as described above.


6.
Termination of Employment; Death; Retirement; Permanent Disability.



No Bonus, prorated or otherwise, will be paid to any Participant whose
employment with the Company or a Specified Affiliate terminates prior to the
date Bonuses for a Plan Year are scheduled to be paid pursuant to Section 7,
unless (a) such termination is due to the Participant’s death, retirement or
Permanent Disability, (b) the Board, the Compensation Committee, or the
Company’s management in appropriate circumstances in management’s discretion
determines that the Participant will be eligible to receive a Bonus, or (c) such
condition is prohibited by regulations, laws, employment agreements or
employment contracts applicable to a particular Participant.


In the case of a Participant whose employment with the Company or a Specified
Affiliate terminates (including due to death, retirement or Permanent
Disability) prior to the Bonus Payment Date and who becomes entitled to receive
a Bonus pursuant to the foregoing paragraph, the amount of such Participant’s
Bonus for the Plan Year will be determined by the Board, the Compensation
Committee, or the Company’s management, and may be prorated or otherwise
determined based on the number of months employed during the Plan Year,
performance or any other factors as decided by the Board, the Compensation
Committee or the Company’s management, as appropriate, to the extent permissible
under applicable local law.


Any Participant whose employment with the Company or a Specified Affiliate
terminates (including due to death, retirement or Permanent Disability) prior to
the Bonus Payment Date and who becomes entitled to receive a Bonus pursuant to
this Section 6 will be paid such Bonus at the time determined by the Company’s
management, which will in no event be later than the Bonus Payment Date.


Unless otherwise required under applicable local law, payments under this Plan
shall not be included in calculation of any payment in lieu of notice, severance
pay, termination, indemnity or similar pay.




3.

--------------------------------------------------------------------------------





7.
Payment of Bonuses.



Bonuses for a Plan Year will be paid in cash to a Participant (or his/her
beneficiary, in the event of death) by 15 March of the following year (the
“Bonus Payment Date”), except (i) as is otherwise determined in the sole
discretion of the Board, the Compensation Committee
or the Company’s management, as appropriate, or (ii) as may be necessary or
advisable to comply with regulations, laws, employment agreements or employment
contracts applicable to a particular Participant. Benefits under this Plan are
not transferable, to the extent permissible under applicable local law.


8.
Withholding of Taxes and Mandatory Contributions.



Bonuses will be subject to applicable tax and social security withholding as
required by applicable local laws.


9.
Plan Amendments.



This Plan may be revised, modified, or terminated at any time in the sole
discretion of the Board or the Compensation Committee. Without limiting the
foregoing, the Plan may be revised, modified, or terminated with respect to a
Participant or specific group of Participants as may be necessary or advisable
to comply with the laws and regulations of the jurisdiction where such
Participant or specific group of Participants are employed or where such
Participant or specific group of Participants are tax residents.


10.
No Employment Rights; No Acquired Rights.



Nothing contained in this Plan is intended to confer any right upon any employee
to continued employment with the Company or any Specified Affiliate or other
affiliate thereof.


Any payment of Bonuses would be on a voluntary and discretionary basis, without
creating any contractual or other acquired right to participate with respect to
a similar (or any other) bonus plan or to receive any similar awards (or
benefits in lieu) in the future.


11.
Plan Administration.



This Plan will be administered by the Board or the Compensation Committee. The
Board and the Compensation Committee shall have the sole discretion and
authority to administer and interpret the Plan, and the decisions of the Board
and the Compensation Committee shall in every case be final and binding on all
persons having an interest in the Plan. Notwithstanding the foregoing, certain
aspects of the Plan may be administered by the Chief Executive Officer or the
Company’s management, as specifically provided in the Plan, and in such event,
the Chief Executive Officer or the Company’s management shall have the sole
discretion and authority to administer and interpret such aspects of the Plan,
and the decisions of the Chief Executive Officer or the Company’s management
shall in such cases be final and binding.


12.
Definitions.



“Base Salary” for a Participant means the total amount of base salary or base
pay actually paid to the Participant during the period of his/her participation
in the Plan for the Plan Year, rather than the Participant’s base salary level
or base pay level at any particular point during the Plan Year (e.g., the Base
Salary for a Participant whose base salary or base pay is adjusted during the
Plan Year, for a Participant who is hired during the Plan Year, or for a
Participant whose employment terminates during the Plan Year will be the total
amount of base salary or base pay actually paid to the Participant during the
period of his/her participation in the Plan for the Plan Year). Base Salary does
not include any benefits, expense reimbursements, relocation payments, incentive
compensation or bonuses, amounts received as a result of equity awards, overtime
or shift differential payments or similar one- time or unusual payments. Any
salary or pay earned for periods during which a Participant is on disciplinary
action or serving a notice period are excluded from Base Salary to the extent
permissible under applicable local law.


4.

--------------------------------------------------------------------------------







“Board” means the Board of Directors of Jazz Pharmaceuticals plc.


“Bonus” means a Participant’s actual bonus for a Plan Year as determined in
accordance with Section 5 or Section 6, if applicable.


“Bonus Pool” for a Plan Year means the aggregate dollar amount set by the Board
or the Compensation Committee for the payment of Bonuses for such Plan Year to
Participants as set forth in Section 4.


“Chief Executive Officer” means the Chief Executive Officer of Jazz
Pharmaceuticals plc.


“Compensation Committee” means the Compensation Committee of the Board.


“Employment Start Date” means the first business day on which a Participant is
an employee of the Company or a Specified Affiliate, on the Company’s or such
Affiliate’s payroll, as applicable.


“Executive Committee Member” means an employee of the Company who serves as a
member of the Company’s executive committee, as determined by the Chief
Executive Officer from time to time.


“Ireland and Other Specified Affiliate” means any “parent” or “subsidiary” of
the Company that is organized under the laws of Ireland, under the laws of any
other country within Europe, or under the laws of Canada. In addition, the Board
or the Compensation Committee can designate any other “parent” or “subsidiary”
of the Company to be included within this definition.


“Participant” means an employee of the Company or an Ireland and Other Specified
Affiliate who meets all of the eligibility requirements set forth in Section 2.


“Permanent Disability” means that a Participant has become permanently disabled
under any policy or program of disability income insurance then in force
covering such Participant.


“Plan” means this Jazz Pharmaceuticals Cash Bonus Plan (Ireland and Other
Specified Affiliates) (Calendar Year 2018).


“Plan Year” means the calendar year beginning 1 January 2018 and ending 31
December 2018, after which the Plan should expire.


“Section 16 Officer” means an individual who has been designated by the Board as
an “officer” of Jazz Pharmaceuticals plc for the purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, and Rule 16a-1(f) thereunder.


“Target Bonus” means, for a Participant for a Plan Year, the percentage of Base
Salary that represents the amount of Bonus that such Participant may receive for
such Plan Year, as may be adjusted with respect to such Participant for such
Plan Year in the discretion of the Board, the Compensation Committee or the
Chief Executive Officer or his or her delegate, as applicable.


*****


As approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on 1 November 2017.


5.

--------------------------------------------------------------------------------





AGREEMENT AND ACCEPTANCE


I acknowledge that this Cash Bonus Plan for the Plan Year beginning 1 January
2018 and ending 31 December 2018 supersedes and replaces all prior agreements,
representations or understandings, whether written, oral or implied, between the
Company, my employer and me, with respect to this subject matter. Further, I
acknowledge that I have read, understand, and agree to comply with all of the
terms and conditions of this Cash Bonus Plan.




Employee Signature:


Date:




6.